Title: To Alexander Hamilton from Timothy Pickering, 28 August 1790
From: Pickering, Timothy
To: Hamilton, Alexander


Philadelphia August 28. 1790.
Dear Sir,

The inclosed letter, I sent at its date from Wyoming by a private hand, in a packet addressed to Mr. Hodgdon to be forwarded to you: but to-day it came to hand, thro’ the post office.

I find that Congress have been pleased to grant 40,000 dollars to discharge certain arrears due from my late department. Mr. Anspach has written to me on the subject. He states that the mode of paying the creditors, in the ordinary course thro’ the treasury department will be circuitous & tedious & occasion much trouble to him & Mr. Wolfe, in certifying the accounts to be discharged. To avoid this inconvenience, I have informed him That I would take the liberty to suggest to your consideration the expediency of issuing from time to time such gross sums to him as you should think proper; an account of the expenditure of which for your satisfaction he might lay before you, previous to the issuing every fresh supply; the sums so issued to be lodged for safety in the bank. He will probably wait upon you respecting this matter. My object in this intimation is to facilitate settlements with the creditors, & to do it without imposing uncompensated burthens on Mr. Anspach & Mr. Wolfe.
I am respectfully yr. most obedt. servt.
T.P. Honble. A Hamilton Esqr.Secy. of the Treasy.
